DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   DENNIS PAUL and LINDA PAUL,
                            Appellants,

                                    v.

 THE BANK OF NEW YORK, AS TRUSTEES FOR THE CERTIFICATE
  HOLDERS CWABS, NC. ASSET BACKED CERTIFICATES, SERIES
                        2006-13,
                        Appellee.

                              No. 4D14-2274

                          [December 9, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard Harrison, Senior Judge; L.T. Case No.
2008CA013242 (AW).

  Brian Korte of Korte and Wortman, P.A., West Palm Beach, for
appellants.

   Elizabeth T. Frau and Julie Anthousis of Ronald R. Wolfe & Associates,
P.L., Tampa, for appellee.

PER CURIAM.

  Affirmed. See Bank of New York v. Calloway, 157 So. 3d 1064 (Fla. 4th
DCA 2015).

WARNER, TAYLOR and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.